September 23, 2009 Jim Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Washington, D.C. 20549 Re: EMC Insurance Group Inc. Form 10-K for the fiscal year ended December 31, 2008 Filed on March 13, 2009 File No. 000-10956 Dear Mr. Rosenberg: This communication is in response to your comment letter dated September 9, 2009, with respect to the above referenced filing.EMC Insurance Group Inc. is actively working on its response to the comments and expects to submit its response by mid-October 2009. Should you or any of your staff have questions, please contact me at (515) 345-2902. Sincerely, EMC INSURANCE GROUP INC. /s/Mark E. Reese Mark E. Reese Senior Vice President and Chief Financial Officer
